LEHMAN, J.
(concurring).' The defendant signed a guaranty, and the only serious question in the case is whether the sale and delivery of the goods to A. W. Todebush Company comes within the meaning of the words used in the written guaranty. A guaranty must, under the Statute of Frauds, be in writing, and the transaction which it is claimed comes within the writing must come, not only within the intent of the parties, but within a fair interpretation of the written words. The courts will not extend the clear meaning of the words by implication, nor will they hold that a transaction comes within the meaning of the words when the parties have, even by mistake, used words which do not describe the transaction. The courts canpot, by implication, construction, or by reason of mistake, include within the terms of a written guaranty any transaction which does not strictly com6 within the meaning of the written words. The courts do not hold, however, that because a written guaranty cannot be enlarged by parol evidence, but must be strictly construed, they have no right to consider in the interpretation of the written guaranty surrounding circumstances, or that they are not bound to construe a written contract like other contracts,, so as to give effect to the intention of the parties. On the contrary,, the Court of Appeals in the case of People v. Backus, 117 N. Y. 196, 22 N. E. 759, has clearly laid down the rule as follows:
“No citation of authorities is needed to show that the contracts of sureties are to be construed like other contracts, so as to give effect to the intention of the parties. In ascertaining that intention, we are to read the-language used by the parties in the light of the circumstances surrounding the execution of the instrument, and when we have thus ascertained their meaning we are to give it effect. But when the meaning of the language used has been thus ascertained, the responsibility of the surety is not to be extended or enlarged by implicatibn -or construction, and is strictissimi juris.”
In other words, when the courts must determine whether a given transaction comes within a written guaranty, they must first, by the application of the usual canons of construction, determine the meaning of the words used. If, under a fair construction of these words, the transaction is covered by the words used, then the transaction falls within the guaranty; if, under a fair construction, the words themselves do not cover the transaction, the courts cannot hold that it falls, within the written guaranty, merely because the parties had intended to use words sufficient to cover the transaction.
The defendant has cited many cases which show that the courts will not hold that a transaction comes within a written guaranty, merely because the parties intended the guaranty to cover the transaction, if they did not use apt words to indicate their intention; but they cite-no case which holds that a guaranty is not enforceable where the plain-meaning of the words used in view of the surrounding circumstances-*116describes the transaction intended to be covered by the guaranty, even though that description is not entirely accurate. In the case of Grant v. Naylor, 4 Cranch, 224, 2 L. Ed. 603, the Supreme Court of the United States held that a written guaranty made to John & Joseph Naylor could not be enforced by John & Jeremiah Naylor. In that case it was clearly shown that the name of “Joseph” was used by mistake ; nevertheless, since the actual name used was not applicable to Jeremiah Naylor, the guaranty could not be enforced by him,' since the court could not make a new written contract for the parties, nor enforce the actual contract made in favor of a person not therein described. In McGovney v. State, 20 Ohio, 93, the defendant made a bond conditioned upon the faithful performance of their duties by executors of James E. Finley. It was shown that the name James L. Finley was used by mistake for the name Joseph E. Finley; but, though the parties undoubtedly intended that the defendant should be responsible for the acts of the executors of Joseph L. Finley, they failed to state that fact, and the court would not enforce the bond, without; making a new written contract different from the one signed by the defendant.
In other cases cited the defendants had signed guaranties of a joint debt of several parties,, and the plaintiff - tried to extend the guaranty by implication to cover debts of individuals. In other cases the guaranty was made to several parties jointly,.and one of the parties attempted to enforce it as a guaranty of a debt incurred to himself individually. In still other cases the guaranty -ran to a definite party, and other parties claimed the benefit of the guaranty. These cases merely show that the courts will not, by implication, extend the clear meaning of the words, or enforce a guaranty as if it covered a transaction, merely because the parties intended that it should cover the transaction. The intent of the parties in using the words of the guaranty is not the decisive point in construing these contracts, for the courts can enforce only a written guaranty, and they must look to the words of the writing to determine whether the writing covers the transaction. One point to be decided in all these cases is what the words themselves mean, when fairly interpreted in view of the surrounding circumstances.
In this case we have the fact that, while the guaranty states that it covers transactions with A. W. Todebush & Co., as a matter of fact the transactions were with A. W. Todebush Company. The description is, therefore, on that point inaccurate. The transaction is, however, further described as an order for the delivery of brick, lime, plaster, etc., to the building of A. W. Todebush & Co. between Seventy-Third and Seventy-Fourth streets, and covers all “material delivered to this job.” No firfn of A. W. Todebush & Co. gave any order for materials to be delivered at these houses, or had any connection therewith; but A. W. Todebush Company did give an order to plaintiff for these materials and did receive them. Under these circumstances, in spite of the inaccuracy in the use of the name of A. W. Todebush & Co., instead of A. W. Todebush Company, I think that the written words of the guaranty themselves sufficiently describe the transaction with*117out possibility of mistake. In enforcing the guaranty, therefore, as one covering a transaction with A. W. Todebush Company, we are merely enforcing the guaranty according to the fair meaning of the words used, and are not extending those words to cover a transaction not described, but merely intended to be described, in the written instrument.
Judgment should therefore be affirmed, with costs.